Bell, Chief Judge.
The sole question here is whether the trial court had in personam jurisdiction over the defendant under the Georgia Long Arm Statute. Code Ann. § 24-113.1(a). The plaintiff’s complaint alleged that defendant, now a resident of Alabama, entered into a written employment contract with plaintiff in Atlanta, copy attached to the complaint, which provided that the defendant would not, upon termination of his employment, compete with plaintiff for a period of three years after-wards within specified States, one of which was Alabama, and that after termination of his employment defendant breached the contract by competing against plaintiff in the State of Alabama. It was further alleged *612that at the time of execution defendant was a resident of DeKalb County, and that after execution of the contract defendant’s first work was performed in the Atlanta office of plaintiff. The defendant’s motion to dismiss for lack of personal jurisdiction over the defendant and improper venue in the trial court was granted. Held:
Argued July 5, 1972
Decided October 31, 1972
Rehearing denied November 22, 1972
William F. Lozier, for appellant.
Long, Weinberg, Ansley & Wheeler, George W. Williams, Jr., for appellee.
The Long Arm Statute provides in pertinent part: "A court of this State may exercise personal jurisdiction over any non-resident ... as to a cause of action arising from any of the acts, omissions, ownership, use or possession enumerated in this section, in the same manner as if he were a resident of the State, if in person or through an agent, he: (a) transacts any business within this State . . .” Ga. L. 1970, pp. 443, 444. (Code Ann. §24-113.1). The plaintiff argues that the execution of the contract in Georgia coupled with the allegation that for a period after the execution he performed some duties pursuant to the terms of the contract in Atlanta constitutes transaction of business within the State so as to give jurisdiction over his person. Defendant’s liability here, if any, did not arise from any business transacted in Georgia, but instead from the defendant’s competing outside Georgia in the State of Alabama. Consequently, under the clear and express terms of the statute, jurisdiction over defendant’s person cannot be acquired under this provision of law. See Smith v. Piper Aircraft Corp., 425 F2d 823, where the U. S. Court of Appeals for the Fifth Circuit reached a similar result.

Judgment affirmed.


Hall, P. J., Eberhardt, P. J., Pannell, Deen, Quillian, Clark and Stolz, JJ., concur. Evans, J., dissents.